Citation Nr: 1419395	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2012, the Veteran presented testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

In January 2014, the Veteran submitted a claim of entitlement to service connection for depression, to include as due to asbestos exposure, but such has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For the reasons set forth below, the Board finds that the issue on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this matter, the Veteran contends that he developed a respiratory disorder as a result of exposure to asbestos during his military service.  See, e.g., the December 2012 Board hearing transcript.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to asbestos claims.  VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) which provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI, which has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C. VAOPGCPREC 4-00 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The evidence here does not show, and the Veteran does not contend, that his claimed respiratory disorder first manifested during service.  Rather, the Veteran asserts that his respiratory disorder was the result of exposure to asbestos during the performance of his military occupation specialty (MOS).  To this end, the Board notes that the Veteran's in-service occupation as a machinist's mate permits a finding that he was reasonably exposed to asbestos.  Moreover, a review of the record indicates that the AOJ has acknowledged the Veteran's in-service asbestos exposure.

The Veteran was afforded a VA examination in July 2011, at which time the examiner noted that he experiences orthopnea and shortness of breath after walking one city block.  The examiner observed that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in July 2011.  A contemporaneous x-ray confirmed that "some element of COPD without acute abnormality" was present.  The examiner opined that, with respect to the question of medical nexus, "it is less likely than not [that] the Veteran's current breathing condition is related to in[-]service exposure to asbestos[] because [pulmonary function testing] is non-diagnostic due to the lack of patient effort and cooperation during exam."  He continued, "there is no b-reading per x-ray to indicate any mesothelioma or asbestos[-]related lesion.  Of note, the patient is morbidly obese and is a former smoker and has a history of COPD as well as sleep apnea."  He concluded, "[i]t is felt that the breathing condition is likely related to these above conditions and not specifically the asbestos[] exposure."

In support of his claim, the Veteran submitted a contrasting medical opinion from Dr. R.M.C., a board-certified physician with a specialty in pulmonary medicine and internal medicine.  In his June 2011 report, Dr. R.M.C. noted that a chest x-ray dated in November 2010 "reveals primary s and secondary t type small opacities in the upper, mid and lower lung fields with a profusion of 1/1."  The impression was "[b]ilateral interstitial fibrosis consistent with asbestosis."  Dr. R.M.C. stated that, "[b]ased on [the Veteran's] history of asbestos exposure with a latency period of 33 years, abnormal chest x-ray, abnormal spirometry, and consideration of other plausible conditions, it is my current opinion, to a reasonable degree of medical probability, that he has asbestosis."

Critically, the Board observes that, although Dr. R.M.C. noted the Veteran's history of cigarette smoking, he failed to discuss the impact, if any, of the Veteran's smoking history on his respiratory diagnoses.

The Veteran was afforded another VA examination in January 2012 to address his claimed respiratory disorder.  The examiner indicated that the Veteran has not now, nor has ever been, diagnosed with a respiratory condition.  Moreover, in an April 2012 VA addendum opinion, the examiner stated that "[i]t is the opinion of this examiner that there is NO RADIOGRAPHIC EVIDENCE of asbestosis and/or COPD, because the chest x-ray dated January 11, 2012 reported "[n]o acute cardiopulmonary disease.  No change from 2/9/09." 

The Board notes that the conclusions of the January 2012 VA examiner are inconsistent with the January 2011 VA examiner's findings documenting a diagnosis of COPD as well as Dr. R.M.C.'s June 2011 report noting irregular chest x-rays indicative of asbestosis.  Moreover, in rendering his findings, the January 2012 VA examiner failed to address the significance, if any, of a February 2009 chest x-ray which documented calcified granuloma in the hilar area of the lung.

Thus, based upon the conflicting medical evidence of record, the Board finds that a new VA examination with an opinion is needed to clarify whether the Veteran has a diagnosis of asbestosis or an asbestos-related respiratory disorder, and whether any currently manifested respiratory disorder is due to his acknowledged in-service asbestos exposure.  Thus, on remand, an appropriate medical professional (a pulmonologist, if possible) should examine the Veteran, determine whether he has asbestosis or any other respiratory disorder, and discuss the relevant evidence of record including the private treatment records, the acknowledged in-service asbestos exposure, and the Veteran's medical history.  If asbestosis or any other respiratory disorder is diagnosed, the examiner should offer an opinion as to whether such is related to the Veteran's military service, to include his in-service asbestos exposure.  

Additionally, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his respiratory disorder.  Thereafter, all outstanding records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his respiratory disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, schedule the Veteran for a pertinent VA examination with an appropriate medical professional (a pulmonologist, if possible) to determine the nature and etiology of his claimed respiratory disorder.  The claims file must be made available to the examiner.  All indicated testing should be conducted.  

(A)  The examiner should identify all respiratory disorders found to be present.  He or she should specifically indicate whether the Veteran has an asbestos-related respiratory disorder.  In offering any diagnosis, the examiner should reconcile his or her findings with the July 2011 VA examiner's diagnosis of COPD, Dr. R.M.C.'s June 2011 diagnosis of  bilateral interstitial fibrosis consistent with asbestosis, and the January 2012 VA examiner's finding of no diagnosis.  

(B)  For all currently diagnosed respiratory disorders, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his acknowledged in-service exposure to asbestos. 

In rendering his opinion, the examiner should address the June 2011 report of Dr. R.M.C., the findings of the July 2011 VA examiner, and the February 2009 chest x-ray described above.

A complete rationale should be given for all opinions expressed.   

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


